Title: From George Washington to Gustavus Scott, 25 May 1796
From: Washington, George
To: Scott, Gustavus


        
          Sir,
          Philadelphia 25th May 1796
        
        Your favor of the 20th inst: came to hand yesterday.
        I have neither received, nor heard of an Address from the Proprietors of the Federal City. Nor do I know any more of Mr Law’s sentiments relative to the concerns of it, than I do of Tippo Saib’s. The ideas conveyed in my last to the Commissioners (dated the 22d) are not of recent adoption. They are as old as the change which took place in the establishment of the Commissioners; and were the cause of that change. A combination of causes have brought them more actively, and pointedly into view than heretofore: among which, and not the least to be regarded, are the remarks which were made during the discussion of the Guarantee Bill, even by its friends (not so much in, as out of the house)—the indispensable necessity for close attention, & great exertion in all those to whom the business is entrusted; with an eye to the strictest œconomy, under the best systems that can be formed.
        You cannot, I am persuaded, be entirely unacquainted with the remarks which have been made on the want of œconomy, and due attendance to the operations which are carrying on by those who are entrusted with the management of it. Nor, acquainted as you are with the jealousies, & contracted views of the Proprietors, can the utmost circumspection, and the minutest attentions in the Commissionrs to all the wheels that are in motion, and to all the persons who move them, appear unimportant. Consequently, wherever the scene of business is, there also should be the principal actors. And ’till this happens, the Jealousies between the upper & lower end of the City will not subside, nor will the injurious consequences flowing from them, cease. Nor indeed will it be believed, be the fact as it may, that while the Commissioners, or the major part of them (with the subordinate Agents) reside in George Town, that the concerns of the City will be conducted uninfluenced, and to the best advantage—We may dispise public opinion, and these kind of reports as we please—but they are not less injurious on that account. The time is very short in which a great deal for the reception of Congress is to be done; and no means, or exertion should be wanting to accomplish it. It would be ineligable, & highly impolitic to bring

any new proposition before Congress, before the Government is fixed there.
        I do not precisely know what the late Secretary of State may have written with respect to the alternative allowed the Commrs to reside in the City, or George Town But it is a fact known to every one who ever heard me express a sentiment on the subject, that it has been decidedly in favor of the former; and that nothing but necessity, arising from the want of accomodation, could justify the latter. Nay more, it is known to the first Commissioners, that I not only coincided in opinion with them, that a house, situated between the two principal buildings should be built for their accomodation, but actually approved a plan for the purpose. Why it was laid aside, unless their going out of Office, or the want of funds occasioned it, I am unable to say.
        I have been thus particular, that you may see what my opinion uniformly has been; that it has not proceeded from any recent movements in the City (which were unknown to me, before your letter came to hand)—and that it has appeared more necessary & has been more pointedly mentioned, since I find that the friends of the City, and I presume the Community at large, conceive (as I have always done) that the measures which have been suggested, are useful & proper. With esteem & regard I am Sir Your Obedet Servant
        
          Go: Washington
        
      